DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on November 18, 2021.  As directed by the amendment, Claims 1, 15, 18, and 20 have been amended.  Claims 1-3, 6-9, 11-13, 15-20 are allowable over the prior art.
Regarding the Office Action filed June 8, 2021:
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
Reasons for Allowance
Claims 1-3, 6-9, 11-13, 15-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a device for the preparation of nebulized droplets, the device having a surface acoustic wave (SAW) transmission surface; a SAW transducer that generates and propagates SAWs along the surface, cavities provided in an array of cavities opening at the 
Claim 15 discusses a method for the preparation of nebulized droplets that includes providing a device similar to the claimed apparatus of Claim 1.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 15 above.
Claim 20 discusses a method for the preparation of nebulized droplets and providing the nebulized droplets to a subject for therapeutic treatment by inhalation that includes providing a device similar to the claimed apparatus of Claim 1.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 20 above.
Claims 2-3, 6-9, 11-13, and 16-19 are allowable due to their dependency on Claims 1, 15, and 20.
Several prior art similar to the claimed invention are discussed below.
Wilson et al. (WO 2012/114076) discusses a fluidics apparatus for manipulation of a fluid sample.  Wilson does utilize a SAW surface for manipulation of a fluid sample and nebulizes the fluid (Wilson: Page 1).  However, Wilson does not have cavities despite Wilson indicating that the fluid sample may be in a channel or held in a chamber (Wilson: Page 13, paragraph 4).  Ishigami et al. (Machine Translated Version of JP 2011005294) was brought in to remedy this deficiency.  Although Ishigami does have cavities (Ishigami: Fig 4), Ishigami provides no information about the dimensions of these cavities.  Furthermore, Ishigami does not teach that the device can produce a respirable fraction of at least 80% with non-tapered cavities.  Ishigami utilizes cavities that are a completely different shape from the cavities of the instant 
Similar arguments are applied to Claims 15 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785